Citation Nr: 1103477	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  06-23 752	)	DATE
	)	
	)
)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to an initial compensable evaluation for the 
service-connected demyelinating polyneuropathy of the left lower 
extremity, from December 15, 2004 to January 21, 2008.  

3.  Entitlement to an evaluation in excess of 10 percent for the 
service-connected demyelinating polyneuropathy of the left lower 
extremity, since January 22, 2008.  

4.  Entitlement to an initial compensable evaluation for the 
service-connected demyelinating polyneuropathy of the right lower 
extremity, from December 15, 2004 to January 21, 2008.  

5.  Entitlement to an evaluation in excess of 10 percent for the 
service-connected demyelinating polyneuropathy of the right lower 
extremity, since January 22, 2008.  

6.  Entitlement to an initial compensable evaluation for the 
service-connected demyelinating polyneuropathy of the left upper 
extremity, from December 15, 2004 to January 21, 2008.  

7.  Entitlement to an evaluation in excess of 10 percent for the 
service-connected demyelinating polyneuropathy of the left upper 
extremity, since January 22, 2008.  

8.  Entitlement to an initial compensable evaluation for the 
service-connected demyelinating polyneuropathy of the right upper 
extremity, from December 15, 2004 to January 21, 2008.  

9.  Entitlement to an evaluation in excess of 10 percent for the 
service-connected demyelinating polyneuropathy of the right upper 
extremity, since January 22, 2008.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 
1968.  

These matters initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  During the course of his appeal, the Veteran was 
afforded a Travel Board hearing before the undersigned Acting 
Veterans Law Judge in November 2008.  

The Board remanded the case to the RO via the Appeals Management 
Center (AMC) in Washington, D.C. for additional development of 
the record in December 2008.  In that same decision, the Board 
granted service connection for left ear hearing loss.  
Curiously, the AMC, in a June 2009 rating decision, instead 
granted service connection for right ear hearing loss instead.  
This serious error will be further addressed in this decision.  

All of the actions previously sought by the Board through its 
prior development requests appear to have been substantially 
completed as directed.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).  


FINDINGS OF FACT

1.  The evidence of record establishes that the Veteran engaged 
in combat with the enemy.  

2.  The currently demonstrated right ear hearing loss is shown as 
likely as not to have had its clinical onset during the Veteran's 
active service.  

3.  For the period from December 15, 2004 to January 21, 2008, 
the service-connected demyelinating polyneuropathy of the left 
lower extremity is shown to have been manifested by a disability 
picture that more nearly approximates that of mild incomplete 
paralysis of the external popliteal nerve.  

4.  Since January 22, 2008, the service-connected demyelinating 
polyneuropathy of the left lower extremity is shown to be 
manifested by a disability picture that more nearly approximates 
that of moderate incomplete paralysis of the external popliteal 
nerve.  

5.  For the period from December 15, 2004 to January 21, 2008, 
the service-connected demyelinating polyneuropathy of the right 
lower extremity is shown to have been manifested by a disability 
picture that more nearly approximates that of mild incomplete 
paralysis of the external popliteal nerve.  

6.  Since January 22, 2008, the service-connected demyelinating 
polyneuropathy of the right lower extremity is shown to be 
manifested by a disability picture that more nearly approximates 
that of moderate incomplete paralysis of the external popliteal 
nerve.  

7.  The Veteran is right-hand dominant.  

8.  For the entire duration of the appeal, the service-connected 
demyelinating polyneuropathy of the left upper extremity is shown 
to be manifested by a disability picture that most nearly 
approximates that of mild incomplete paralysis of the median 
nerve.  

9.  For the period from December 15, 2004 to January 21, 2008, 
the service-connected demyelinating polyneuropathy of the right 
upper extremity is shown to have been manifested by a disability 
picture that more nearly approximates that of mild incomplete 
paralysis of the median nerve.  

10.  Since January 22, 2008, the service-connected demyelinating 
polyneuropathy of the right upper extremity is shown to be 
manifested by a disability picture that more nearly approximates 
that of moderate incomplete paralysis of the median nerve.  





CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by right ear hearing loss 
is due to disease or injury that was incurred in service; as a 
consequence, service connection is now in effect for bilateral 
hearing loss.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2010).  

2.  For the period from December 15, 2004 to January 21, 2008, 
the criteria for the assignment of an initial rating of 10 
percent, but not higher, for the service-connected demyelinating 
polyneuropathy of the left lower extremity have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.120, 4.123, 4.124, 
4.124a, Diagnostic Codes (DCs) 8521, 8621, 8721 (2010).  

3.  Since January 22, 2008, the criteria for the assignment of a 
rating of 20 percent, but not higher, for the service-connected 
demyelinating polyneuropathy of the left lower extremity have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.120, 
4.123, 4.124, 4.124a, DCs 8521, 8621, 8721 (2010).  

4.  For the period from December 15, 2004 to January 21, 2008, 
the criteria for the assignment of an initial rating of 10 
percent, but not higher, for the service-connected demyelinating 
polyneuropathy of the right lower extremity have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.120, 4.123, 4.124, 
4.124a, DCs 8521, 8621, 8721 (2010).  

5.  Since January 22, 2008, the criteria for the assignment of a 
rating of 20 percent, but not higher, for the service-connected 
demyelinating polyneuropathy of the right lower extremity have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.120, 
4.123, 4.124, 4.124a, DCs 8521, 8621, 8721 (2010).  

6.  For the period from December 15, 2004 to January 21, 2008, 
the criteria for the assignment of an initial rating of 10 
percent, but not higher, for the service-connected demyelinating 
polyneuropathy of the left upper extremity have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.120, 4.123, 4.124, 
4.124a, DCs 8515, 8615, 8715 (2010).  

7.  Since January 22, 2008, the criteria for the assignment of an 
evaluation in excess of 10 percent for the service-connected 
demyelinating polyneuropathy of the left upper extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.120, 
4.123, 4.124, 4.124a, DCs 8515, 8615, 8715 (2010).  

8.  For the period from December 15, 2004 to January 21, 2008, 
the criteria for the assignment of an initial rating of 10 
percent, but not higher, for the service-connected demyelinating 
polyneuropathy of the right upper extremity have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.120, 4.123, 4.124, 
4.124a, DCs 8515, 8615, 8715 (2010).  

9.  Since January 22, 2008, the criteria for the assignment of a 
rating of 30 percent, but not higher, for the service-connected 
demyelinating polyneuropathy of the right upper extremity have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.120, 
4.123, 4.124, 4.124a, DCs 8515, 8615, 8715 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in December 2002, January 
2003, April 2005, February 2006, September 2007, August 2008, and 
January 2009.  In the September 2007, August 2008, and January 
2009 letters, the Veteran was notified of VA's practices in 
assigning disability evaluations and effective dates for those 
evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The elements of the claims on appeal, as well as the 
types of evidence that would contain pertinent findings, were 
discussed during the November 2008 Travel Board hearing.  See 
Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The claims were 
readjudicated in June 2010.  As this course of action has 
corrected any initial notice errors, there is no prejudice to the 
Veteran.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  

The RO has either obtained, or made sufficient efforts to obtain, 
records corresponding to all treatment described by the Veteran.  
Specifically, the Veteran has been afforded multiple VA 
examinations to address the nature and etiology of his claimed 
right ear hearing loss, and to address the nature and severity of 
his service-connected neurological disabilities.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Hence, the Board is satisfied that all reasonable efforts to 
develop the record have been made with respect to these claims.  

As discussed, the Veteran was notified and made aware of the 
evidence needed to substantiate his claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  Thus, the Veteran has been provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any defect in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  See Dingess/Hartman v. Nicholson, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including sensorineural hearing loss (as an 
organic neurological disorder), may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; or when the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The record shows that the Veteran served in the Republic of 
Vietnam.  His duty assignments included those of rifleman, 
machine gunner, and administrative man.  Moreover, the DD Form 
214, Certificate of Release or Discharge from Active Duty, shows 
that he was awarded, among other things, the Purple Heart Medal, 
connoting combat service.  

The Veteran contends that he currently suffers from hearing loss 
in his right ear that is related to his period of service.  
Specifically, he asserts that he was exposed to artillery fire, 
mortar fire, machine gun fire, grenades, and explosions, which 
caused damage to his hearing.  His claim is supported by his own 
oral testimony and written statements, along with a December 2003 
lay statement by a former service member who recalled observing 
that the Veteran could not hear after being severely injured in 
an enemy mortar attack.  

The service treatment records show findings of left ear hearing 
loss; however, the record is negative for findings of or 
treatment for any hearing loss in the right ear.  

A VA examination report, dated in September 2009 includes a 
report of bilateral hearing loss due to military noise exposure, 
to include artillery fire, mortar fire, machine gun fire, 
grenades, and explosions.  Further, occupational and recreational 
history of noise exposure was denied.  Pure tone thresholds, in 
decibels, for the right ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
50
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear, and the Veteran was diagnosed with 
moderate sensorineural hearing loss in the right ear.  
Significantly, the audiologist opined that the Veteran's hearing 
loss in the right ear was at least as likely as not due to his 
military service.  

The Board finds that the September 2009 VA examiner's opinion 
constitutes probative and dispositive evidence on the current 
medical condition question.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993).  Given the Veteran's credible history of unprotected 
noise exposure in service, his current right ear hearing loss 
disability for VA purposes, and the September 2009 VA audiologist 
opinion that the right ear hearing loss is at least at likely as 
not related to service, the Board finds that the evidence is at 
least in a state of equipoise showing that his current right ear 
hearing loss is due to exposure to acoustic trauma during his 
active service.  The claim for service connection for right ear 
hearing loss is thus granted in full.

As a concluding matter, as referenced above, the Board notes that 
service connection for left ear hearing loss was granted in the 
December 2008 Board decision.  The AMC, however, erroneously 
established (in a June 2009 rating action) that service 
connection for right ear hearing loss was granted in the Board's 
decision, even though the Board had remanded that claim.  This 
profound mix-up does not reflect the actions of the Board and 
certainly raises the possibility of prejudice and errors in the 
payment of monetary benefits to the Veteran.  For the purpose 
of clarification, the Board advises the RO/AMC that the 
Board has now found that service connection is warranted 
for both right ear and left ear hearing loss, and that the 
disability for evaluation purposes is bilateral hearing 
loss.  This determination should be reflected in 
forthcoming rating actions.

III.  Increased Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for 
a higher initial evaluation stems from an initial grant of 
service connection for the disability at issue, as here, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally Fenderson 
v. West, 12 Vet. App. 119 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In 
every instance where the rating schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale provided 
for injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  38 C.F.R. § 4.123.  

Neuralgia, cranial or peripheral, characterized usually by a dull 
and intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum equal 
to moderate incomplete paralysis.  38 C.F.R. § 4.124.  

The General Rating Formula for Diseases of the Peripheral Nerves, 
38 C.F.R. § 4.124a, provides as follows:  

Diagnostic Code 8515 provides:  

The median nerve:  

Paralysis of:  

Complete; the hand inclined to the ulnar side, the index and 
middle fingers more extended than normally, considerable atrophy 
of the muscles of the thenar eminence, the thumb in the plane of 
the hand (ape hand); pronation incomplete and defective, absence 
of flexion of index finger and feeble flexion of middle finger, 
cannot make a fist, index and middle fingers remain extended and 
cannot flex distal phalanx of thumb, defective opposition and 
abduction of the thumb, at right angles to palm; flexion of wrist 
weakened; pain with trophic disturbances.  

70%	Major extremity;

60%	Minor extremity.   

Incomplete:  

Severe:

50%	Major extremity;  

40%	Minor extremity.  

Moderate:  

30%	Major extremity;  

20%	Minor extremity.  

Mild:

10%	Major extremity;  

10%	Minor extremity.  

DC 8615	Neuritis

DC 8715	Neuralgia

38 C.F.R. § 4.124a, DCs 8515, 8615, 8715 (2010).  

Diagnostic Code 8521 provides:  

External popliteal nerve (common peroneal):  

Paralysis of:  

40%	Complete; foot drop and slight droop of first phalanges of 
all toes, cannot dorsiflex the foot, extension (dorsal 
flexion) of proximal phalanges of toes lost; abduction of 
foot lost, adduction weakened; anesthesia covers entire 
dorsum of foot and toes.  

30%	Severe;  

20%	Moderate;  

10%	Mild.  

DC 8621	Neuritis

DC 8721	Neuralgia

38 C.F.R. § 4.124a, DCs 8521, 8621, 8721 (2010).  

Ratings for functional impairment of the upper extremities depend 
on which extremity is the major (dominant) extremity, meaning the 
one predominantly used by the individual.  38 C.F.R. § 4.69.  
Service treatment records reflect that the Veteran is right-hand 
dominant, and the Board's analysis reflects this.  

The terms "mild," "moderate," "moderately severe" and "severe" 
are not defined in the rating.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the end 
that its decisions are "equitable and just."  38 C.F.R § 4.6.  It 
should also be noted that use of terminology such as "mild" or 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of an 
issue.  The record as a whole is evaluated in arriving at a 
decision regarding an increased rating.   38 C.F.R. §§ 4.2, 4.6.  

With respect to the claims of entitlement to initial compensable 
evaluations for the service-connected demyelinating 
polyneuropathy of the left lower extremity, right lower 
extremity, left upper extremity, and right upper extremity, from 
December 15, 2004 to January 21, 2008, the Veteran asserts that 
he is entitled to compensable ratings for these service-connected 
disabilities, under DCs 8515, 8615, 8715, 8521, 8621, and 8721 
(2010), due to the inadequacy of the initial zero percent 
evaluation.  38 C.F.R. § 4.124a.  This contention is supported by 
written statements submitted by the Veteran and his 
representative on his behalf.  The Board considers these lay 
contentions to be credible and competent evidence of a disabling 
condition, with the question for the Board being the degree of 
disability affecting each of the extremities.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

By way of procedural background, the Veteran was granted service 
connection for demyelinating polyneuropathy in an October 2005 RO 
rating decision, issued in February 2006, and assigned a single 
noncompensable (0 percent) rating, effective from December 15, 
2004.  More recently, in a June 2010 RO rating decision, issued 
in October 2010, the Veteran was granted service connection for 
demyelinating polyneuropathy of the left lower extremity, right 
lower extremity, left upper extremity, and right upper extremity, 
and assigned 10 percent ratings, effective January 22, 2008, 
respectively.  All of the above evaluations remain on appeal.

A private neurodiagnostic report, dated in December 2004, shows 
findings on electromyogram (EMG) suggestive of demyelinating 
polyneuropathy most likely on the basis of diabetes mellitus with 
decreased motor nerve conduction velocity, and no 
electromyographic evidence of lumbar radiculopathy or lumbar 
spinal stenosis.  The physician noted that motor nerve conduction 
velocity was borderline normal in the left peroneal nerve and was 
decreased in the right peroneal and bilateral tibial nerves; 
however, distal motor latency was normal in bilateral peroneal 
and bilateral tibial nerves, distal sensory latency was within 
normal range in bilateral sural nerves, and a needle electrode 
examination did not show any abnormality in muscles tested in 
both lower extremities including lumbar paraspinal muscles.  

An April 2005 VA diabetes mellitus examination report reflects 
neurological examination results of normal coordination, 
orientation, memory, and speech.  The examiner observed no motor 
loss, and normal position sense on the right and left sides; but 
noted sensory loss in the form of decreased vibratory sense, 
decreased sense to light touch, and decreased ability to sense 
sharp or dull sensation on the right and left sides.  Further, 
Babinski sign and Romberg's sign were negative, cranial nerve 
functions were normal, and deep tendon reflexes were normal on 
the right and left sides.  The Veteran was diagnosed with 
diabetic polyneuropathy.  

A private neurodiagnostic report, dated in February 2006, 
reflects findings of deep tendon reflexes at 1/4 at the biceps, 
triceps, knee jerk, and ankle jerk on both sides, with strength 
decreased on the right.  An EMG was carried out in both lower 
limbs, with positive wave in both tibialis anterior, extensor 
hallucis longus, peroneus longus, and gastrocnemius, all on both 
sides.  The physician noted that peroneal motor nerve conduction 
studies on both sides were both within normal limits with small 
amplitude on the left peroneal than the right side, tibial motor 
nerve conduction studies on both sides were both slow, 
superficial peroneal and sural motor nerve conduction studies on 
both sides were both prolonged, and left median and sensory 
midpalmar nerve conduction studies below the wrist antidromically 
were prolonged.  

On this record, the Board finds that the Veteran's service-
connected demyelinating polyneuropathy of the left lower 
extremity, right lower extremity, left upper extremity, and right 
upper extremity, from December 15, 2004 to January 21, 2008,    
represents mild incomplete paralysis of the external popliteal 
and median nerves, bilaterally.  38 C.F.R. § 4.124a, DCs 8515 and 
8521 (2010).  However, for the period from December 15, 2004 to 
January 21, 2008, the record contains no findings suggesting 
moderate or severe incomplete paralysis of these affected nerves, 
as would warrant higher evaluations under the relevant diagnostic 
codes.  
Accordingly, separate initial ratings of 10 percent for the 
service-connected demyelinating polyneuropathy of the left lower 
extremity, right lower extremity, left upper extremity, and right 
upper extremity, from December 15, 2004 to January 21, 2008, are 
warranted.  In reaching this favorable determination, the Board 
has considered the guidance established in 38 C.F.R. §§ 4.120, 
4.123, and 4.124.  

With respect to the claims of entitlement to initial evaluations 
in excess of 10 percent for the service-connected demyelinating 
polyneuropathy of the left lower extremity, right lower 
extremity, and right upper extremity, since January 22, 2008, 
a January 2008 VA peripheral nerves examination shows complaints 
of chronic, gradual bilateral peripheral neuropathy of the hands 
and of the feet causing dysesthesias, sharp, shooting pain in the 
hands and feet, and cramping in the Veteran's feet and weakness 
in his hands.  

Motor examination of both extremities should muscle strength of 
5, bilaterally, and a sensory function report was normal for 
extremity, vibration, pain, light touch, and position sense in 
all extremities.  A peripheral nerve detailed reflex examination 
revealed normal plantar flexion and slight impairment of the left 
and right tricep reflex, brachioradialis reflex, and left ankle 
reflex.  The examiner observed no muscle atrophy was present, 
there was no abnormal muscle tone or bulk, no tremors, tics, or 
other abnormal movements, no function of any joint affected by 
the nerve disorder, and the Veteran's gait and balance were 
normal.  The examiner noted that an EMG study performed in 
February 2006 showed findings of prolonged conduction time of 
superfiscial peroneal nerve and sural nerve, as well as positive 
phalens and tinnels signs bilaterally.  

The Veteran was diagnosed with demyelinating polyneuropathy of 
the bilateral hands, mild, with the presence of nerve 
dysfunction, neuritis, and neuralgia, causing decreased manual 
dexterity, and problems with lifting and carrying.  He was also 
diagnosed with demyelinating polyneuropathy of the bilateral 
feet, mild, with the presence of nerve dysfunction, neuritis, and 
neuralgia, causing problems with lifting and carrying, and pain.  
The examiner noted that the Veteran was currently employed full-
time.  

In September 2009, the Veteran underwent a VA diabetes mellitus 
examination, which revealed negative findings on the extremity 
examination, with normal radial and tibal pulse, bilaterally.  
Neurologic examination indicated normal coordination, 
orientation, memory, speech, Romberg's sign, Babinski's sign, and 
cranial nerve, without motor loss or sensory loss.  Here, the 
examiner noted that the Veteran was no longer employed due to 
retirement based on eligibility by age or duration of work.  

On peripheral nerves examination of the same date, the Veteran 
complained of chronic, gradual peripheral neuropathy of the arms 
and legs, with symptoms of tingling in the extremities that have 
improved since onset.  Motor examination showed findings of 
muscle strength of 5 in all extremities, and no functional motor 
impairment.  However, a sensory function report revealed 
decreased pain sensation in all four extremities.  Reflexes in 
the left and right ankle were found to be abnormal, although 
right and left plantar flexion were noted as normal, and there 
was no muscle atrophy, abnormal muscle tone or bulk, or tremors, 
tics, or other abnormal movements present.  The examiner observed 
that the function of the joints was not affected by the nerve 
disorder, and gait and balance were normal.  The examiner noted 
that EMG and nerve conduction studies were conducted, revealing 
decreased sensation in stocking and glove distribution.  The 
examiner noted that distal sensory latency was prolonged in 
bilateral median nerves, and was normal in bilateral ulnar and 
sural nerves.  

Here, the Veteran was diagnosed with decreased motor nerve 
conduction velocity in bilateral median, peroneal, and tibial 
nerves, with presence of nerve dysfunction.  The examiner opined 
that there was no clinical or EMG evidence of a demyelinating 
polyneuropathy and noted that the EMG did not indicate peripheral 
neuropathy was caused by or a result of diabetes.  

Significantly, a September 2009 private EMG and nerve conduction 
study revealed a clinical history of stinging pain of both feet 
and hands for the last three years, for which the Veteran was 
being treated with Gabapentin, which had been somewhat helpful to 
control his pain.  On examination, the physician noted that a 
motor examination was unremarkable.  However, the sensory 
examination showed decreased pin prick sensation in light touch 
in stocking and glove distribution.  Moreover, the physician 
indicated that sensory level was present in distal legs and the 
wrist area bilaterally, deep tendon reflexes were trace/4 in both 
upper extremities, knee jerks were 1/4, and ankle jerks were 
absent.  

The physician noted that motor nerve conduction velocity was 
decreased in bilateral median, bilateral peroneal, and bilateral 
tibial nerves, but was normal in bilateral ulnar nerves.  
Further, distal motor latency was within normal range in 
bilateral median, bilateral ulnar, bilateral peroneal, and 
bilateral tibial nerves, and the distal motor latency of the 
right median nerve was relatively prolonged compared to the 
distal motor latency of the right ulnar nerve.  The physician 
indicated that distal sensory latency was prolonged in bilateral 
median nerves and was normal in bilateral ulnar and bilateral 
sural nerves.  The amplitude of sensory nerve action potentials 
was decreased in bilateral sural nerves.  The physician noted 
that the needle electrode examination showed mild to moderate 
fibrillation potentials in bilateral intrinsic foot muscles.  
Distal lower extremity muscles showed mildly decreased number of 
motor unit action potentials, and the rest of the muscles did not 
reveal any significant abnormality including cervical and lumbar 
paraspinal muscles.  

The Veteran was diagnosed with mild to moderate diffuse sensory, 
motor polyneuropathy, most likely on the basis of diabetes 
mellitus, and with bilateral median nerve dysfunction at the 
level of the wrist, right being mild to moderate, left being 
mild.  

Moreover, a November 2009 private physician statement indicated 
that the Veteran reported a three year history of stinging pain 
and paresthesia in his hands and feet.  The physician noted that 
on physical examination, the Veteran had diminished pin prick 
sensation and diminished filament sensation, without motor 
deficit.  The physician noted that EMG in September 2009 was 
consistent with mild to moderate diffuse polyneuropathy, and 
indicated that the neurologist's interpretation was consistent 
with diabetic neuropathy as noted at the conclusion of the EMG.  
The physician indicated that the Veteran's symptoms had improved 
somewhat with neurontin therapy.  The physician concluded that 
the Veteran had symptoms and diagnostic studies consistent with 
peripheral diabetic neuropathy.  

A VA medical opinion, dated in April 2010, was provided to 
supplement the earlier VA examination, and explore the 
inconsistencies in the findings of the September 2009 VA examiner 
and those of the September 2009 and November 2009 private 
neurologists.  The examiner discussed the likelihood of the 
Veteran's neurological disability being related to treatment for 
dermatitis of the feet in 1969.  Here, the examiner opined that 
it was at least as likely as not that the Veteran's neuropathy 
was caused by or a result of his treatment in 1969 for dermatitis 
of the feet, and held that the neurologist's findings were most 
likely not definitive for an etiology of diabetes.  

The disability picture for the demyelinating polyneuropathy of 
the left and right lower extremities, and for the right upper 
extremity, since January 22, 2008, is found to more closely 
resemble an overall level of moderate incomplete paralysis of the 
external popliteal nerve and the right median nerve, so as to 
warrant the application of ratings of 20 percent and 30 percent, 
respectively, under the applicable diagnostic criteria.  However, 
since January 22, 2008, the record does not support findings of 
severe incomplete paralysis of these affected nerves, warranting 
higher evaluations under the relevant diagnostic codes.  

Accordingly, on this record, increased ratings of 20 percent for 
the service-connected demyelinating polyneuropathy of the left 
and right lower extremities, and an increased rating of 30 
percent for the right upper extremity, since January 22, 2008, 
are warranted.  In reaching this determination, the Board has 
considered the guidance established in 38 C.F.R. §§ 4.120, 4.123, 
and 4.124.  

With respect to the claim for an increased initial rating for the 
service-connected demyelinating polyneuropathy of the left upper 
extremity, since January 22, 2008, the Board finds the disability 
picture to more closely resemble an overall level of mild sensory 
polyneuropathy so as to warrant no more than the application of a 
rating of 10 percent under the diagnostic criteria for the entire 
duration of the appeal.  

In this regard, the Board notes the findings of the September and 
November 2009 private physicians, who characterized the Veteran's 
demyelinating polyneuropathy of the left upper extremity as mild.  
As the remaining lay and medical evidence fails to show that the 
Veteran's left upper extremity neurological disability was ever 
characterized as moderate, an evaluation in excess of 10 percent 
for the Veteran's disability is not warranted.  

In reaching all of the above rating determinations, the Veteran's 
lay opinion has been taken into account.  As noted above, the 
Veteran is competent to observe pain and other symptoms, and 
there is no question that his testimony is credible.  The Board 
certainly agrees with the Veteran that the four disabilities 
should be compensably evaluated throughout the pendency of this 
appeal.  Beyond that question, the Board has considered whether, 
and at what point in time, the evidence showed disabilities that 
were more than mildly disabling.  To that extent, the Board has 
considered the evidence - both lay and medical - as a whole and 
has reached determinations that reflect the disability picture 
during different phases of the appeal.  See Fenderson v. West, 
supra.  The Board would remind the Veteran that he is certainly 
welcome to reapply for higher ratings in the future, particularly 
if there is competent evidence showing that his symptoms have 
become more severe.

The above determinations are based upon consideration of the 
applicable schedular criteria.  The Veteran has submitted no 
evidence showing that his neurological disabilities have markedly 
interfered with his employment status beyond that interference 
contemplated by their assigned evaluations.  He has also not been 
hospitalized for these disabilities.  As such, the Board is not 
required to remand this matter to the RO for referral actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment 
of extra-schedular evaluations in "exceptional" cases.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).    

As a final matter, the Veteran has not contended, nor does the 
record otherwise suggest, that he is no longer employed due to 
his service-connected neurological disabilities.  During his 
September 2009 VA examination, it was noted that the Veteran 
retired when he became eligible by age or duration of work.  As 
such, this case does not raise a claim for a total rating based 
on individual unemployability (TDIU).  See Rice v. Shinseki, 22 
Vet. App. 447 (2009).  


ORDER

Service connection for right ear hearing loss is granted; as 
noted above, this determination, in tandem with the Board's 
December 2008 grant of service connection for left ear hearing 
loss, results in the establishment of service connection for 
bilateral hearing loss.  

For the period from December 15, 2004 to January 21, 2008, an 
initial rating of 10 percent, but not higher, for the service-
connected demyelinating polyneuropathy of the left lower 
extremity is granted, subject to the laws and regulations 
governing the award of monetary benefits.  

Since January 22, 2008, a rating of 20 percent, but not higher, 
for the service-connected demyelinating polyneuropathy of the 
left lower extremity is granted, subject to the laws and 
regulations governing the award of monetary benefits.  

For the period from December 15, 2004 to January 21, 2008, an 
initial rating of 10 percent, but not higher, for the service-
connected demyelinating polyneuropathy of the right lower 
extremity is granted, subject to the laws and regulations 
governing the award of monetary benefits.  

Since January 22, 2008, a rating of 20 percent, but not higher, 
for the service-connected demyelinating polyneuropathy of the 
right lower extremity is granted, subject to the laws and 
regulations governing the award of monetary benefits.  

For the period from December 15, 2004 to January 21, 2008, an 
initial rating of 10 percent, but not higher, for the service-
connected demyelinating polyneuropathy of the left upper 
extremity is granted, subject to the laws and regulations 
governing the award of monetary benefits.  

Since January 22, 2008, a rating in excess of 10 percent for the 
service-connected demyelinating polyneuropathy of the right lower 
extremity is denied.  

For the period from December 15, 2004 to January 21, 2008, an 
initial rating of 10 percent, but not higher, for the service-
connected demyelinating polyneuropathy of the right upper 
extremity is granted, subject to the laws and regulations 
governing the award of monetary benefits.  

Since January 22, 2008, a rating of 30 percent, but not higher, 
for the service-connected demyelinating polyneuropathy of the 
right upper extremity is granted, subject to the laws and 
regulations governing the award of monetary benefits.  


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


